—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Kings County (Harkavy, J.), dated October 20, 1998, which, inter alia, granted sole custody of the parties’ son to the plaintiff wife and directed him to pay certain child care expenses.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court’s determination that the award of sole custody of the parties’ son to the wife was in the child’s best interest has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89; Bliss v Ach, 56 NY2d 995).
The husband’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., McGinity, H. Miller and Feuerstein, JJ., concur.